                 Case 21-50222-KBO               Doc 13-3         Filed 06/08/21     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

IN RE:                                                            Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                              Case No: 19-12153 (KBO)

                                  Debtors.                        (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                                  Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.
                                                                  Re: No. _________________
RELIANT RECYCLING, INC.,

                                 Defendant.

                ORDER GRANTING RELIANT RECYCLING, INC.’S
         MOTION TO VACATE ENTRY OF DEFAULT JUDGMENT [DOCKET #7]

          Upon Motion to Vacate Entry of Default Judgment (the “Motion”) filed by Reliant

 Recycling, Inc. (the “Defendant”); and the Court having considered the Motion and the relief

 requested therein; and due and proper notice of the Motion having been provided, and it

 appearing that no other or further notice need be provided; and the Court having reviewed the

 Motion; and the Court having determined that the legal and factual bases set forth in the Motion

 establish just cause for the relief granted herein; and upon all of the proceedings had before the

 Court and after due deliberation and sufficient cause having been shown;

          IT IS HEREBY ORDERED THAT:

          1.      the Motion is hereby GRANTED.


          2.     The Default Judgment entered against the Defendant on April 28, 2021 (Docket #7)

                  is hereby vacated; and,


          3.     The Defendant is hereby granted a renewed period of thirty (30) days from the date

                 of this Order to serve and file its Answer to the Complaint filed by Plaintiff,
                                                              1
         Case 21-50222-KBO        Doc 13-3       Filed 06/08/21   Page 2 of 2



         George Miller, in his capacity as the Chapter 7 Trustee of the Debtors, Bayou Steel

         BD Holdings, LLC, et al. (Docket #1).



Dated:
                                                          Honorable Judge Karen B. Owens
                                                          United States Bankruptcy Judge




                                           2
